Appeal by the defendant from a judgment of the County Court, Rockland County (Meehan, J.), rendered September 17, 1987, convicting him of kidnapping in the second degree, criminal possession of a weapon in the second degree, assault in the second degree (two counts), criminal possession of a weapon in the fourth degree, unlawful imprisonment in the second degree, and menacing, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that Rockland County lacked geographical jurisdiction to prosecute the crimes of kidnapping in the second degree, assault in the second degree, and criminal possession of a weapon in the second degree (see, CPL 470.05 [2]). In any event, the victim’s testimony established that he was abducted in Rockland County, driven to Kings County, and then driven back to Rockland County. Since the jury could have found from this evidence that conduct occurred within Rockland County sufficient to establish an element of those crimes, jurisdiction in Rockland County was proper (see, CPL 20.40 [1] [a]; see also, CPL 20.40 [4] [g]).
*740Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We reject the defendant’s contention that his convictions for kidnapping and unlawful imprisonment merged with the crimes of assault and menacing (see, People v Smith, 47 NY2d 83).
Finally, the defendant’s remaining contentions, including his claim that the sentence imposed was excessive, are without merit (see, People v Suitte, 90 AD2d 80). Kooper, J. P., Sullivan, Harwood and Balletta, JJ., concur.